Citation Nr: 0925204	
Decision Date: 07/06/09    Archive Date: 07/21/09

DOCKET NO.  04-15 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
bipolar disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The appellant served on active duty from September 1992 to 
February 1997.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, which granted service connection for bipolar 
disorder and assigned an initial 30 percent disability 
rating, effective August 9, 2000.  

In December 2006, the Board remanded the matter for 
additional evidentiary development.  As set forth in more 
detail below, another remand is required.  The appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

Since the RO last considered the appellant's claim, the 
appellant has submitted additional evidence consisting of a 
February 2009 clinical summary from her psychiatrist.  The RO 
has not yet had the opportunity to consider this evidence.  
See 38 C.F.R. § 20.1304 (2008).

In addition, the Board notes that when the RO last reviewed 
this claim, it concluded that evidence of record did not 
warrant the assignment of an initial schedular rating in 
excess of 30 percent for the appellant's service-connected 
bipolar disorder.  

The record on appeal, however, contains evidence indicating 
that the appellant's service-connected psychiatric disability 
may render her unemployable.  For example, in July 2007, the 
appellant underwent VA psychiatric examination.  The examiner 
diagnosed bipolar disorder and characterized the appellant's 
symptoms as moderate to severe.  He concluded that the 
appellant appeared at the present time to be incapable of 
employment due to her psychiatric symptoms.  In December 
2008, the same VA examiner reviewed the record on appeal and 
again concluded that the appellant continued to be 
unemployable due to her psychiatric symptoms.

Despite this evidence, the RO has yet not considered whether 
referral under 38 C.F.R. § 3.321(b)(1) is appropriate.  Under 
that provision, to accord justice in an exceptional case 
where the schedular standards are found to be inadequate, the 
RO is authorized to refer a case to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for the assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
38 C.F.R. § 3.321(b)(1) (2008).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
application of regular schedular standards.  The Court has 
held that the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

In addition, the Board observes that if the appellant is 
unable to secure or follow a substantially gainful occupation 
due solely to impairment resulting from her service-connected 
disability, a total rating based on individual 
unemployability on an extraschedular basis may be assigned.  
See 38 C.F.R. § 4.16(b); see also Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) (holding that once a veteran 
submits evidence of medical disability and additionally 
submits evidence of unemployability, VA must consider total 
rating for compensation based upon individual 
unemployability).

Section 4.16(b) provides that it is the established policy of 
the Department of Veterans Affairs that all veterans who are 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will include 
a full statement as to a veteran's service-connected 
disabilities, employment history, educational and vocational 
attainment and all other factors having a bearing on the 
issue. 

Because the RO has not yet considered these questions, a 
remand is now necessary to avoid prejudice to the appellant.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

In addition, the Board notes that VA has a statutory 
obligation to advise claimants of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2008).  Although the RO issued a notification 
letter in January 2008, the Court has since issued a decision 
imposing additional notification requirements.  See Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008) (discussing the 
section 5103(a) requirements in claims for increased 
ratings).  The RO has not yet issued a notification letter 
complying with these mandates.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the record and 
send an appropriate letter to the 
appellant to ensure compliance with all 
notice and assistance requirements set 
forth in the Veterans Claims Assistance 
Act of 2000 and its implementing 
regulations.  This notice should include 
an explanation as to the information or 
evidence needed to establish a claim for 
an increased rating, as outlined by the 
Court in Vazquez-Flores v. Peake.

2.  After conducting any additional 
development deemed necessary, including a 
VA psychiatric examination if one is 
necessary to make a decision on the 
claim, the RO should readjudicate the 
claim, considering all the evidence of 
record.  In rendering its decision, the 
RO must specifically document 
consideration of 38 C.F.R. §§ 3.321(b)(1) 
and 4.16(b), to include whether referral 
to the Director, Compensation and Pension 
Service is appropriate.  

3.  After the above development has been 
completed, the RO should review all the 
evidence of record in readjudicating the 
appellant's claim.  If the claim remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and 
the appropriate opportunity to respond.

The case should then be returned to the Board for appropriate 
appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




